DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ADAM JOSEPH SHOCKEY,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1141

                          [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
2016CF006562AMB.

  Carey Haughwout, Public Defender, and Anthony Calvello, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.